UNITE D STATES OMB APPROVAL SECURITIE S AN D EXCHANG E COMMISSION OMB Number:3235-0080 Washington , D . C . Expires:March 31, 2018 Estimated average burden FOR M 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIE S EXCHANG E AC T O F Commission File Number 001-35359 Prism Technologies Group, Inc. (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 101 Parkshore Dr., Suite 100, Folsom, CA 95630 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: ☐17 CFR 240.12d2-2(a)(1) ☐17 CFR 240.12d2-2(a)(2) ☐17 CFR 240.12d2-2(a)(3) ☐17 CFR 240.12d2-2(a)(4) ☐ Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. ☒ Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Prism Technologies Group, Inc. (Name of Issuer or Exchange) certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. 02/13/2017 By /s/ L. Eric Loewe General Counsel and Secretary Date Name Title 1 Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. SEC 1654 (03-06) Person s wh o respon d t o th e collectio n o f informatio n containe d i n thi s for m ar e no t require d t o respon d unles s th e for m display s a currentl y vali d OM B contro l number .
